 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaclede Cab Company, d/b/a Dollar Rent-A-Car andAutomotive, Petroleum, and Allied Industries Em-ployees Union, Local 618, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 14-CA- 10379May 19, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn January 6, 1978, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Laclede Cab Company,d/b/a Dollar Rent-A-Car, St. Louis, Missouri, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order. ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.2Respondent has excepted to certain credlibilit) findings made hy IheAdministrative Law. Judge. It is the Board's established policy not to o,er-rule an Administrative L.aA Judge's resolutions with respect to credlhilit,unless the clear preponderance of aill of the relevant evidence con ice.usthat the resolutions are incorrect. Standard Dr,' IWall Products. Inc , 91NLRB 544 (1950), enfd, 188 F.2d 362 ((',A. 3, 1951). We have cairefullexamined the record and find no basis for reversing his findings2 The Administrative L.aw Judge inadvertently failed to cionforlt his nuo-tice to his recommended Order. We shall correct his notice accordinglyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence, it has been decided that we violatedthe National Labor Relations Act, as amended, andwe have been ordered to post this notice and to com-ply with its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right toself-organization and to bargain collectivelythrough a representative of your own choosing.Accordingly, we give you these assurances:WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Auto-motive, Petroleum, and Allied Industries Em-ployees Union, Local 618, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE Wil. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of these rights.WE WIIL withdraw the petition we filed withthe National Labor Relations Board for a repre-sentation election (Case 14-RM-506).WE WILL bargain, upon request, with Automo-tive, Petroleum, and Allied Industries Employ-ees Union, Local 618, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of all em-ployees in the unit described below, and shallembody in a signed agreement any under-standing reached. The bargaining unit is:All employees employed by the Respondentat its Lambert Field, St. Louis County, Mis-souri, facility, excluding office clerical andprofessional employees, guards and supervis-ors as defined in the Act.LA(CLEDE CAB COMPANY. D/B A DOLLARRENI -A-CAR236 NLRB No. 25206 DOLLAR RENT-A-CARIII THE ALLEGED) tUNFAIR LABOR PRACTIC(ESSTATEMENT OF FACTSROBERT W LEINER. Administrative Law Judge: Thismatter was heard in St. Louis, Missouri, on July 28 andAugust 30, 1977. The complaint, issued on July 12, 1977. isbased on an unfair labor practice charge filed on June 6,1977, by Automotive, Petroleum, and Allied IndustriesEmployees Union, Local 618, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union or theCharging Party. The complaint alleges that Laclede CabCompany, d/b/a Dollar Rent-A-Car, herein called Re-spondent, violated Section 8(a)(5) and (I) of the NationalLabor Relations Act, as amended.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs werefiled by all parties and have been carefully considered.Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent, a Missouri corporation, maintains sev-eral facilities in the State of Missouri including one atLambert Field, St. Louis County, where it is engaged in theretail rental of automobiles. During the year ending De-cember 31, 1976, a period representative of its operations.Respondent performed services in excess of $500,000 andpurchased and received delivery of goods valued in excessof $50,000 directly from points outside the State of Mis-souri. Respondent concedes and I find that it is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II THE L ABOR ORGANIZATION INVOLVEDAutomotive, Petroleum, and Allied Industries Employ-ees Union, Local 618, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.Respondent operates two other car rental facilities in addition to lheLambert Field facility which is the only one in issue. Par 4 of the complaintalleges that:All employees employed by the Respondent at its Lambert Field. SILouis County, Missouri, facility. excluding office clerical and profes-sional employees, guards and supersisors as defined in the Act constl-tute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.It was stipulated, at the hearing. (I) that the Lambert Field unit constituteda unit appropriate for bargaining within the meaning of the Act; (2 that. onFebruary 4. 1977. a significant dale herein, Respondent employed nine em-ployees eligible for inclusion in that unit and (3) that on May 4. 1977A. BackgroundRespondent commenced actual operations of its carrental agency at the Lambert Field facility ' outside of St.Louis. Missouri, in autumn 1976. Chief supervisor of Re-spondent is A. J. Cervantes who, a former mayor of St.Louis, was actively seeking a further mayoral nominationin a primary election to be held in St. Louis on March 8,1977. The only other supervisor employed by Respondenton this record was Frank Podraza, with the title of citymanager. Respondent's answer admits both Cervantes andPodraza to be supervisors within the meaning of Section2(11) of the Act and agents of Respondent. Podraza hasthe power to hire and fire and performs a bookkeepingfunction for Respondent's operations at its three locations.The actual bookkeeper is also a counter rental agent, LauraRimmer.There are two types of employees in the Lambert Fieldunit: ( 1) rental agents who work behind the counter on themain level of the terminal and deal with Respondent's cus-tomers; and (2) "Hikers," or car preparation and cleanupemployees, who work on a lower level beneath Respon-dent's counter. When a car is ready for service, the hikerinitials (but does not otherwise sign) a "ready" slip. Simi-larly,. the customer rental agreements, executed by therental agents, are only initialed by each agent. Thus, Po-draza, who sees about 1.000 initialed ready slips and rentalagreements per month is not familiar with, nor would herecognize. Respondent's employees' signatures on docu-ments notwithstanding the employees have executed theirsignatures on both Respondent's employment applicationsand Internal Revenue W-4 forms.The Union represents employees of other employers en-gaged in the car rental business (Hertz, Avis, Budget) atLambert Field. Around mid-January 1977, Union VicePresident Charles Hermann attempted to organize 2 Re-spondent's l.ambert Field employees. On the first of threeoccasions when he left about a dozen union membershipapplication cards with employees of Respondent at Lam-bert Field. he gave them to two counter agents, Laura Rim-mer and Helen Hoppe When he returned about a weeklater, Rimmer told him that some of the cards were miss-ing. He left her additional union membership applicationcards.Before again returning to Respondent's Lambert Fieldcounter, he spoke by telephone with an employee, hikerMike Rafert. Rafert told Hermann that he would get thecards signed if cards were left with him. Hermann thenvisited Respondent's counter a third time and left furthercards with Rafert and Rimmer. From time to time, theUnion's blue and white membership application cards werekept in a cubbyhole behind the counter and seen there byPodraza.Respondent filed a petition In Case 14 RM-56 alleging Ihat a request forrecognition by the Uinion had been made in the Lambert Field unit' The facts as hereafter found, regarding the events of February 4. 1977,are hased on Ihe testimony of tlermlan. Podraza. Rimmer, and Helen Hop-pe. the latter threc being emplyecs .,f Respondent An) testimlon Ito thec intrars as found ahove is discreditedDECISION207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Events of February 4, 1977I. Collection and display of the union membershipapplication cardsIn the morning of February 4, Hermann came to thecounter where he found hiker Van Schultz standing next tothe counter with rental agent Laura Rimmer. Podraza wasstanding nearby and had already seen Rimmer and tHoppesign union cards on that day.3Schultz had eight signedcards, two or three of which Mike Rafert had given him.Schultz then gave the eight cards to Hermann.Podraza, who had been watching hiker Schultz standingat the counter for some time, called him over and, in a loudvoice, accused him of loitering and not doing his job. lletold Schultz he was fired. Hermann then walked over toPodraza, showed hire a union card, identifying it as signedby Schultz, and said that he was Schultz' bargaining agent.He asked Podraza to reinstate Schultz. Hermann had theother union cards in his hand and told Podraza that theUnion represented all of Respondent's employees at L am-bert Field. Podraza, who knew by the end of January thatHermann had left union cards for Respondent's employeesand had seen the union cards in the cubbyhole behind thecounter, saw the stack of cards in Hermann's hand (whichcards Hermann then fanned out) and said that he saw thatHermann "had the cards." 4 Hernann's testimony does notdemonstrate, nor does the Union's brief assert that at thistime Hermann requested recognition for the Union as col-lective-bargaining representative of Respondent's employ-ees in the Lambert Field unit.While Podraza and Hermann were discussing the dis-charge of Schultz and Hermann's desire to have Schultzreinstated, Hermann invited Podraza to lunch in order todiscuss the reinstatement matter and to calm down Podra-za. Laura Rimmer saw and heard the discussion and toldHermann she wanted her card back if there was going tobe a strike to get Schultz reinstated.5Hermann did notreturn the card to Rimmer. While Hermann and Podrazacontinued to discuss Schultz and prepared to leave forlunch, Rimmer telephoned coemployee Helen Hoppe. whowas at home, told her of the Schultz firing, of her fear of aThe HIoppe and Rimmer cards (G.C. Fxhs. 2G and 211 hbeal the dLireJanuary 27 and January 28. 1977.4 Hermann testified thiat he gac four signed cards to Podra;la and nliedthe remaining four cards while Podraza was exanmnilng Ihe first fiour. IPodr,-za testified that ihe never had any of the cards in his possesshin alth!,i:ih Vtsaw IHermann holding a bunch of cards.In spite of Hermann's silomewhat elaborate and specific reclounting of howPodraza inspected each of the four cards for albout a half-minute each, Icredit Podraza's abose linmited denial and conclude that Podraza neer hfield.itluch less inspected. the cards. I also do not credit Herran's ies ilnl s:hat he asked Podraza to check the signatures so thut P'odraza either minspect-ed the signatures or agreed to their genuineness. I conclude thai PI'dl.ilasaid that tHermann "had the cards" rather than that he saw thlat the card,were "signed" Flermiann's testimony on the point saried oiln htheir tileword "signed" was used in describing what Podrai'a said ti him ahliIl lthcardsI do not credit Rimme-'s testlmonv insofar as she said she told Ilel manlnshe wanted her card and other cards back solely hecause she hcheiedl thatthere had been no authority from the other employees to surrender Th. cdllsto Hermann Ratlher. I find that she first asked for her card Ihsk f IhrUnion ias going to strike to effect Schultz' reinstatement. and that. ilfle altelephone call to emplhsee Hioppe. asked for return of the cards.strike to gain Schultz' reinstatement, and requested Hoppeto authorize Rimmer to ask for the return of their cards.Hoppe did so. Rimmer then asked Herma;nn to return allthe cards because the employees had not authorized theirsurrender to Hermann. Ilermann refused. No evidence wasadduced supporting any authority in Rimmer or Hoppe tooversee the surrender of the cards to H-ermann or any limi-tation on Van Schultz who gave the cards to Hermann. Iconclude that Rimmer and Hoppe had no authority to de-mand, on behalf of other employees, return of the cards.2. The February 4 luncheontlermann and Podraza then drove to lunch at a nearbyrestaurant. At lunch. I credit Hermann's testimony thatthey not only discussed job descriptions of several of thecard signers, settling who were hikers and who were rentalagents, but also that Hermann requested Podraza to set atime to commence negotiations for a collective-bargainingagreement covering these employees and that Podraza toldhim that Cervantes was "the onls guy that could reallytalk [for Respondent] hut let me see if I can't set up ameeting with Mr. Cervantes." Hermann answered, "Fine."I conclude that Hermann's lunch time request for an im-mediate commencement of negotiations for the executionof a collective-bargaining agreement constituted a requestfor recognition and bargaining in it unit of all Respon-dent's employees at Lambert Field. and that such a requestfor recognition and bargaining was as made at this time,and not before.6N.1. R.B. v. (olurrmian Enameling andStamping Company, Inc., 306 U.S. 292, 296 299 (1939);4i on (onvalescent (Center, 209 Nl RB 937. 939 (1974).While Hermann credibly testified that at the lunch meet-ing, he took the membership application cards out of hispocket and went "through the cards one at a time," placinga few of them on the table in front of Podraza, there is noevidence to support the Union's conclusion that Hermannshowed Podraza all of the cards at that time, one at a time.At most. Podraza saw 2 or 3 of the cards. Podraza testified.and I credit him, that in no event did he scrutinize, muchless recognize, an, signatures on any union cards.While it is clear that Podraza had no authorits to bar-gain 'with, or to extend recognition to. the Union as statu-tory representative. Podraza did convey the Union's de-mand for recognition to Ccrvantes and meetings of theparties thereafter occurred.I therefore conclude that. as of this time, February 4.1977, contrary to the ailegation:. of the complaint,' no rec-ogiiition was granted bh Responldent because: (a) nothingPodraza said could be construed t( suggest his recognitionof the Union notwithstanding he said that the UJnion "hadthe cards:" (b) Hermann agreed that onlN Cervantes couldspeak for Respondent: and (c) even if wshat Podraza said or( ilntratrs to, the ( eic r [ ( oull-l a d id t. t [1lili ls , ssertllli,llrtrn;lilnf s request to P-dliZla at .1 li Ierl i leid. ilarher tha nlrllg. !iase sk hilltz reinstuted does 1,[ cortlsiluite as request to bargain ln hithal off mIhC t i['ii litn 2]5,v, fIln i irnal ml[ [INiil .l iI -ilturn, l il .4r. t , tii alnd{tysi/lo .r.. t lh/dcmcnlllor r w ! 4tin-, , ' t [ ' f II. 41t. ( 10 Jf'In'lh t-ardSa/l i rl ; ' ', 1 N RB 1 468 IS I.}'ai 7,,[ the cOimplainli acllegs. iilr 1i/i, that (in fcbrutar} 4. Rcpoe ndeni "agreed ithat loca l ,i 8 f , t the hlrgalininig representatise ef the irnpil>,ecs it silld unit "208 DOLLAR RENT-A-CARdid could otherwise be construed as a grant of recognition.Podraza, notwithstanding his supervisory status, had no ex-press, implied, or apparent authority to bind Respondentto a grant of recognition.8Before proceeding to subsequent events, however, in-quiry must first be directed to the question of whether, onFebruary 4, when the Union requested recognition andbargaining, it was the representative of a majority of unitemployees. The critical date for determining the Union'smajority status is the date on which the bargaining requestis received by the employer. Franks Bros. Compana' v.N.L.R.B., 321 U.S. 702 (1944); Henr, Spen & Co., Inc., 150NLRB 138, 139 (1964); Pre-Engineered Building Products,Inc., 228 NLRB 841 (1977): First Lakewood A.ssociate., etal., 231 NLRB 463 (1977). In the absence of the demon-stration of majority status. even Respondent's bad faith infailing to recognize the Union would not give rise to aviolation of an obligation by Respondent to bargain.N.L.R.B. v. S. E. Nichols Compant?, et al., 380 F.2d 438.441-442 (C.A. 2, 1967). Once a unit majority on the date ofdemand is established, however, it is no defense that only abare majority of unit employees signed membership appli-cation cards in support of the Union as their bargainingrepresentative. N.L.R.B. v. Empire Corporation, 518 F.2d860 (C.A. 6, 1975).C. The Union Applic'ation Cards in EvidenceAs above noted, it was stipulated that on February 4,the above appropriate unit consisted of nine employees.While there is testimony in the record that Respondentthereafter hired additional employees some time in the firstweek of March 1977, there is no evidence concerning theactual number of employees employed in the unit at anytime other than February 4. In any event, the complaintalleges (pars. 5 and 6), inter alia, that on February 4, amajority of unit employees designated the Union as theircollective-bargaining representative and, commencing onthat date, the Union requested bargaining.In support of its majority claim. the Charging Party 0The fact that all mIorne matters Il future har;ainini. iaccrding to, Pto-draza, would have to be negotiated onl v with (Cervantes daoes norl Imp1.contrart to General Counsel. that PoidrTza had the power to gralit re.lignl-tion9 General Counsel' position is th.a it need Tliti demniiltri:l Ithe F. nion',majority on Fehrua:ry 4. the "critical d;lte." It. the dat.e ;./n iwhich theUInion's request fur bhargtiling wais recei' ed h, the empilu er: rilher. thait ;presumption of majorityi arises upon ia showing that the emploser de-termined to its own satlsfaction that the I rion reprcsenlted ia lajourlt .and .commenced hargalining. Such a theior? appealrs to he inconsistentwith the complaint (pars 5 and 7 of the iolrmpl;aint allere that on Fehruars4 the designation of the lnion's majoriti wa:s dlerlted from aiiutlhri/,;tioncards) General (Counsel replied principalls on the activlties if Pohdr;i/a imsupport of its theory that his activitles reprr-sented a recogniloll orf theUnion as collectile-bargaiing aiCenit I h. e found, ahosec. Ihat Podraza. didnot in fact recognize the inion aindt. i ainv erent. h.ld llo auithorit It)recognize the Union on behalf -of Respondent I hu(ieneri ( outinsel', reli-ante. with regard it( the activities of Podria o; n i ebru.lrx 4. u n li,tii A( SonIrikAing, In(. 197 NIRH 198 ( i972) and I /Rani ,itt/ ( ',,m/i n of. SioSthgi,/'. Inr , 213 NlRH 74t, (1974), cnfd. 524 .2d i 148 (' A 6. 1W975 imisplaced In MN.isi. the Ih niloll had formcrls beehn the *t.irltior\ represeint:tive. The union filed and withdrew a subsequent petition for certificationafter the employer made a voluntary agreement ito recognize the union. Iheemployer. alter recogmnillon. ctilltitted unilrlill ihir priactces hb direct decal-introduced seven cards into evidence.The seven cards in evidence, all of which were authen-ticated are those of unit employees Sam F. Rumbaoa (G.C.Exh. 2A), Laura Rimmer (G.C. Exh. 2H), Helen Hoppe(G.C. Exh. 2G), Michael M. Rafert (G.C. Exh. 2F), DavidM. Lancaster (G.C. Exh. 2E), Van Schultz (G.C. Exh. 2D),and David Buchanan (G.C. Exh. 2C). Respondent disputesonly three of the seven cards and urges that with only fourremaining vital cards, proof of majority status necessarilyfails since only on February 4 is the size of the unit known(nine employees) and the remaining four cards fail to makea majority.The cards, all the same, are entitled "Application forMembership" and carried the following statement abovespaces for name, address, employer, age, etc., and signa-ture:IN FERNATIONAL BROTHtERHOOD OF TEAMSTERS, CHAU FFEURS.A:kRttHOUSSEMEN AND HEi PERS OF AMERI(CA TEAMSTERS LOCALUINI()N N() 6IS1, the undersigned, hereby apply for admission tomembership in the above Union of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and voluntarily chooseand designate it as my representative for purposes ofcollective bargaining, hereby revoking any contrarydesignation. If admitted to membership, I agree toabide by the Constitution of the International as wellas the local Constitution and By-Laws which are notin conflict with the International laws.The three cards which Respondent disputes are those ofDavid M. Lancaster. Laura L. Rimmer, and Helen Hoppe.I. David M. LancasterLancaster testified that coemployee Mike Rafert gavehim the above membership card. Union Vice PresidentHermann had given union application cards to Rafert aftertwo batches of cards given to Rimmer and Hoppe had notproduced signed cards from some of the unit employeesand after Rafert assured Hermann that if Hermann gaveIng with unit employees The union dealt only with the employer's presi-dent in MlSot Thus, even though the union refused to show authorizationcards tI denmonstrate its majoritl status, in Moisti. Respondent's president,In fact, there stated that he had no doubt as to the Union's majority andvolunt.lrils reclagniled the Union Nothing like the facts in Moisi is presenthere lHere. Puodrazal was not Respoundent's president and neither in fact, norin law. did he ior could he satisfs himself that the Union was the majorityrepresentatlie Siitliirls, Rice is distinguishable. In Rice there was a cardcheck b, in impartial third person In the instant case, not only was thereno impartial checker. hut there was no card check.lit ans esent. I perrmiledl the ('harging Party, over Respondent's objec-t11n. tio participate in the hearing insofar as the Charging Party desired todemonnstrate the existence. in fact, of a card majority at the time the Unionrequested resognition on February 4. Participation of the Union to thatextent ie. In ialdlucing proof, consistent with the complaint, which GeneralCounsel failed tI adduce. was not an abuse of discretion. InternuationalI rlit,,. I nii'd ttii/ptihlla. -Ierorapuue & 4griculrural Implement WorAers ofrimt ull IT. c l .( I., al .58a / ltirionsin Motor Corporation] v. RussellSl ,eld, ial. 382 L: S. 205 ( 1965): .pr'l tior Freight Svrrem, Inc.. 141 NLRB1:10 11903)I' An eighth card, that ofi Ma;lr L Rice (G(.C. Exh 2B) was offered andrejected .ia uniulthentlcaited. A further card, that of Michael May (G.C. Exh8) was not signed until April 28, 1977. and is therefore not includable topros, .a uniti.tn ln.tJorits on Febhruars 4209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim the cards, he would get them signed. The evidence isunclear whether Hermann solicited Rafert for the purposeof getting signed cards or whether Rafert volunteered hisservices. Rafert did not address the subject when called asa witness of the Charging Party.Lancaster, employed by Respondent on the date he testi-fied, testified that he was employed by Respondent for sev-eral weeks as a hiker, when, on January 26, he signed thecard after reading it. He was given the card by Rafert froma pack on the counter at Lambert Field. Rafert told himthe "purpose" of signing the card:" [Rafert] told me it wasan application for a membership for 618 and we were ailgoing to fill them out and vote on whether or not we want-ed to be union." " He testified that Rafert made the state-ment to him 3 days to a week before he signed the card andthat he read it before he signed it. Lancaster was still em-ployed by Respondent when he testified and was called bythe Charging Party as its witness. It was only on cross-examination that the Rafert statement was revealed and Idid not observe that Lancaster was unfriendly to Respon-dent. Yet, since Rafert was a witness in the case, havingtestified immediately before Lancaster, and was availableto contradict Lancaster's testimony and was not called todo so, I accept Lancaster's testimony regarding what Ra-fert told him concerning the purpose of signing the card.In the instant case, the Rafert statement to Lancasterwas not solely to the effect that the cards would be signedso that all the employees would vote to see if they wanteda union; rather, it was accompanied by a statement thatthe card was "an application for membership for 618."Even courts of appeal apparently unsympathetic to the useof signed membership application cards for the purpose ofdemonstrating a union's majority (N.L.R.B. v. S. E. Ni-chols Co., 380 F.2d 442, supra, fn. 4) note that where theunion card contains language demonstrating that it was"an application for membership" in the Union, such astatement in the card was "one thing an employee couldreadily understand" and militated in favor of holding thatthe signing of such a card by an employee indicated thatthe employee was accepting union representation and dis-cipline. In the instant case, not only were the membershipapplication cards on their face solely applications for unionmembership, but Rafert's statement to Lancaster would,appear to me, indicate that Lancaster, when he signed thecard, was applying for union membership as well as and, inaddition to, the opportunity to gain an election. Such asituation, it seems to me, negatives any argument that theH It is unnecessary to determine whether Hermann, by designating Rafertto get signatures on union cards, impliedly or apparently granted authorityto Rafert to explain the consequences of the signer's signature on the card.While it is true that the Union is not responsible for misstatements andrumors started by rank-and-file employees, Jas. H. Mathews & (Co. v.N. L.R.B. 354 F.2d 432. 437-438 (C.A. 8, 1965), cert. denied, 384 Li.S 1004(1966), it is unnecessary to define the scope of any Rafert "agency": it isenough to bind the Union if he is a "union adherent," N.L.R.B. v (GisrelPacking Co.. Inc. et al., 395 U.S. 575, 606608 (1969). Whatever the rnean-ing of "union adherent" in Gissel. Rafert, the Union's instrument in thedistribution of the cards to the unit employees, under the instant facts, wasno mere rank-and-file employee as mentioned in Jas. H. Mathews & (o.,supra. I conclude he was a "union adherent" and that the Union was re-sponsible for statements made by Rafert to unit employee Lancaster regard-ing the consequences and purposes of signing union cards.Union misrepresented its intention to Lancaster when itused his card, and others, to seek recognition without anelection.Where, therefore, as here, the card is a "single-purpose"card (i.e., a card relating only to the use by the Union forcollective bargaining rather than for both collective bar-gaining or an election), and where, as here, the solicitorstates that the purpose of the card is for union membershipand to get an election, and then, several days later, the em-ployee again reads the card and signs it, and absent ashowing that Lancaster was unable to read or understand,it is unquestionably the Board rule that the card may beincluded with other cards to demonstrate union majoritystatus, Cumberland Shoe Corporation, 144 NLRB 1268(1963), enfd. 351 F.2d 917 (C.A. 6, 1965); Levi Strauss Co.,172 NLRB 732 (1968). In Levi Strauss, the Board held thatwhere, as here, the card indicated that the signer wished tobe represented by a particular labor organization and thatthe card solicitor did not say that the only purpose of thecard would be for use in gaining an election, thus negatingthe very language of the card, there is no misrepresentationand the card would be counted toward ascertaining themajority. Thus, Lancaster's card should be counted in as-certaining the Union's majority.2. The cards of Laura Rimmer and Helen HoppeHoppe. The evidence shows that prior to delivery of thecards to Union Vice President Hermann on February 4,Helen Hoppe, a rental agent (a "supervisor" at the time ofher testimony) signed her card (G.C. Exh. 2G) in blank andLaura Rimmer, prior to the delivery of the cards to UnionVice President Hermann on February 4, filled out the bal-ance of the card. Hoppe knew that Rimmer filled out thecard and made no objection to the card before it was deliv-ered to Hermann. As delivered to Hermann on February 4,the card was includable as part of the Union's proof ofmajority, even though it was signed in blank. S. E. NicholsCo., et al., 156 NLRB 1201, 1208 (1966); Henry Spen & Co.,150 NLRB 138, 149.Rimmer: Rimmer testified, she signed her card (G.C.Exh. 2H) as an application for membership in the Union.The card, which has at its top, in large letters, "Applicationfor Membership," is thus admissible to prove union majori-ty, Levi Strauss & Co., supra; and see N.L.R.B. v. S. E.Nichols Co., supra, fn. 4; N.L.R.B. v. Southland Paint Com-pany, Inc., 394 F.2d, 717, 728 (C.A. 5, 1968), since the em-ployee thereby has manifested an intention "to designatethe Union as her bargaining representative," EnglewoodLumber Company, 130 NLRB 394, 395 (1961). An applica-tion for membership is regularly understood as standingfor that purpose. N.L.R.B. v. S. E. Nichols Co., supra.Respondent nevertheless attacked counting the Hoppeand Rimmer cards because Hermann was asked for thereturn of the cards prior to requesting recognition fromPodraza on February 4. The evidence shows that in themorning of February 4, 1977 (before Hermann made hislunchtime request for recognition of the Union), while Her-mann was discussing with Podraza the reinstatement ofSchultz, Rimmer, a few minutes after having been unsuc-cessful in having Hermann return her card if there was210 DOLLAR RENT-A-CARgoing to be a strike over Schultz' reinstatement, telephonedHelen Hoppe and received Hoppe's permission to get hercard back. Rimmer's reason to get them back, as stated toboth Hoppe and Vice President Hermann, was that theemployees had not first authorized surrender of the cardsto the Union.Where, as here, there have been no employer unfair la-bor practices prior to the employee's request for return ofsigned authorization cards, and where, as here, the requestis made prior to the time the Union demands recognition,the card should not be counted in determining the union'smajority status because the requests for revocation are val-id. S. E. Nichols Co., supra at 1211 (Gladys Hourihan), andcases cited therein.Hoppe previously authorized Rimmer's requested returnof her card. Rimmer's subsequent request to Hermann(couched in terms of return of all cards) on the morning ofFebruary 4, effectively revoked their two authorizationcards. General Counsel's citation of Reeder Motor Compa-ny, 96 NLRB 831 (1951), is not to the contrary. All thatReeder holds is that the withdrawal of the card must beevidenced by clear and unambiguous conduct. I concludethat Hoppe's grant of authority to Rimmer and Rimmer'ssubsequent request for the return of the cards were clearand unambiguous. Whether the reasons advanced by Rim-mer to Union Vice President Hermann were reasonable, oreven truthful, is quite beside the point. Hoppe's permissionto Rimmer and Rimmer's subsequent request to Hermannwere clear and unequivocal for the return of the cards.I conclude that Rimmer's and Hoppe's cards should notbe counted and that of the seven cards in evidence, whichdemonstrated membership in the Union on and afterlunchtime on February 4, five may be counted to provemajority: Lancaster, Rafert, Schultz, Buchanan, and Rum-baoa. I further conclude that, on the afternoon of February4, 1977, Respondent represented a majority of the nineunion unit employees by virtue of the five valid authoriza-tion cards, supra.D. The Events of February 28, 1977Prior to February 28, Hermann sorted out and receivedfrom employees certain economic demands which wouldbe presented to Respondent. On February 28, he tele-phoned Cervantes and told him he desired immediate ne-gotiations. I credit his testimony, and discredit Cervantes'denial, that Hermann and Cervantes discussed various eco-nomic demandv of the employees and that Cervantes saidnot only that he wanted the union contract demands re-duced to writing, but that any negotiations should awaitthe outcome of a primary election in which Cervantes wasa candidate. Cervantes told Hermann on February 28, thatif he won the mayoral primary, Cervantes might have todivest himself of Respondent. Indeed, Cervantes told Her-mann that Cervantes had been speaking with a local auto-mobile dealer to purchase Respondent. I also conclude thathe told Hermann that the $5.10-per-hour demand that Her-mann had suggested was "impossible" and that when Her-mann sent written proposals to him, Hermann should in-clude a proposed wage figure which Cervantes could "livewith." Cervantes admitted that in that conversation Her-mann had made a forthright statement that "he repre-sented the people."Immediately after the phone conversation, as Cervanteshad requested, Hermann mailed to Cervantes the Union'swritten minimum contract proposals for a 3-year contractcommencing February ,1 1977 (G.C. Exh. 4).The primary elections were held March 8, and it doesnot appear that Cervantes was successful.Union Vice President Hermann thereafter telephonedCervantes on several occasions but Cervantes was out oftown and did not return the calls. Hermann thereafterreached Cervantes by phone but no witness at the hearingcould establish with certainty the date of the phone call orof the face-to-face discussions between the parties whichoccurred on the following day. Hermann placed the datesas March 21 (the phone call) and March 22 (face-to-facediscussion) although he admitted he originally thought thatthe meeting had occurred in the first week of April. Hetestified that his notes of the meeting (not produced) point-ed to those dates. Cervantes remembered nothing of thedates and Podraza placed them in mid or late April be-cause he allegedly filed the "RM" petition a few days later,on May 4. I credit Hermann with regard to the March 21and March 22 dates, since the dates of mid- or late-Aprilsuggested by Podraza were essentially the result of leadingquestions put to him by counsel and, in any event, very lateApril is inconsistent with Podraza's original testimony ofmid-April. Obviously, if the face-to-face meeting occurredin mid-April, as Podraza at one point testified, his filing ofthe May 4 petition would have not occurred a mere coupleof days after the face-to-face meeting. Except for the perti-nency of the filing of the RM petition, I do not find theexact date of the phone call or the subsequent meeting tobe material. In any event, I conclude that in or about lateMarch, and particularly on or about March 21, Hermannspoke with Cervantes and they agreed to hold a bargainingdiscussion the following day. March 22.E. The Discussions of March 22The following day, March 22, Podraza, Cervantes, Her-mann, and Matthews (assistant business representative ofthe Union who did not testify at the hearing) met in Cer-vantes' office. Hermann presented and analyzed a unioncontract with one of Respondent's competitors, NationalCar Rental Company, as a basis of negotiating a similaragreement with Respondent and gave the contract (G.C.Exhs. 6A, 6B) to Cervantes.'2Hermann went through the items in the National CarRental Company contract and said that each of the first orfive items were "musts." He then read to the group the firstof the "must" items the recognition" clause,'3to which Cer-12 Actuall,. there are two separate agreements in the National Car RentalAqreement: One covering the "hikers." the other the "rental agents."3 G ( Exhs 6A and 6B containing "recognition" clauses are the sameexcept for the unit descriptionFor the purpose of collectire bargaining with respec tt )rates of pas hoursof employment and other conditions of employ ment, the emploser recog-nizes the Union as the exclusive representative of the following classifica-tions of employees in the St. ouis, Missouri area211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvantes said,'4"1 see no problem with that." Hermann thenread the union security and "new employee" clauses from theNational Car Rental agreement and Cervantes similarlystated: "I see no problem with this."Before Hermann proceeded further, Cervantes told Her-mann that Respondent was not in competition with Avis,Hertz, or National, i.e., the large car rental companies, butwith Budget Rent-A-Car. He then said he would "give" theUnion a Budget Rent-A-Car contract. At that moment inthe discussion, Podraza handed Cervantes the Union's ex-isting agreement with Budget Rent-A-Car and Cervantessaid to Hermann as he handed the Budget agreement toHermann: "Here, this is what we will give you." Cervantessaid Respondent had only 72 cars in its fleet and could notcompete with employer fleets of 700 or 800 cars.'5Hermann admitted that the Union had the collective-bargaining agreement with Budget but told Cervantes thatthat agreement had only I year to run and that its wagerates ($4 per hour maximum) were not only exceptionallylow but, that at the expiration of the agreement, Budgetwould have to come up to the other local car rental agree-ments wage terms. When Hermann said he did not thinkRespondent's employees would accept the Budget wagerates, Cervantes said that the terms of the Budget agree-ment was all he could offer to the Union. I credit Podrazawho testified that Hermann then tore up the Budget agree-ment and threw it on the floor.The Budget agreement (G.C. Exh. 7) contains the samerecognition clause as that which appears in the Nationalagreement, supra.Around April I I and April 18, Hermann again spokewith Cervantes on proposed modifications of the Union'ssubstantive wage demands. Cervantes persisted in his posi-tion regarding the Budget contract even though, on April18, Herman offered Respondent a I year contract with theBudget terms except slightly higher wage rates.At no time during any of the bargaining did Hermanngive the union authorization cards to Podraza or ask forverification of signatures, or offer a third party check of thecards. I do not credit Podraza's testimony that he "be-lieved" he told Hermann that he was not sure the Unionrepresented Respondent's employees in view of his subse-quent testimony that he could not specifically recall tellingHermann that he doubted the Union's majority. Further,in view of this resolution with regard to Podraza's testi-mony, I discredit Cervantes' extensive testimony on thispoint: that at the March 22 meeting, and at other timescommencing February 4, Podraza told Hermann that hewas not sure ,he Union represented Respondent's employ-ees in view of his subsequent testimony that he could notspecifically recall telling Hermann that he doubted the14 I do not credit Cervantes' testimony to the extent that it contradicts theabove version presented by Hermann. Not only did the evidence show thatat the meeting Cervantes was being continuall) distracted during the con-versation with Hermann by telephone calls and other interruptions duringthe discussions but his testimony at the hearing reflected a consistent lack ofprecise recollection of events.15 To the extent that the transcript indicates that Cervantes used Iheexpression seven or eight cars without the use of the word "hundred." it ishereby correctedunion's majority. Further, in view of this resolution withregard to Podraza's testimony, I discredit Cervantes' exten-sive testimony on this point: that at the March 22 meeting,and at other times commencing February 4, Podraza toldhim of a running conversation and contradiction betweenPodraza and Hermann on the question of whether theUnion represented a majority of Respondent's employees.Not only did Podraza not substantiate Cervantes, and ac-tually contradict him, but if Cervantes entertained anydoubts of the Union's majority based upon Podraza's sev-eral conversations with him, and if these doubts existed, asCervantes said, since late January or early February, therewould be no reason why Cervantes waited until May 4 tocause Podraza to file the RM petition.Discussions and ConclusionsI have already concluded that, on February 4, theUnion was the majority representative (five out of nineauthorization cards) of the unit employees and, on thatday, conveyed to Respondent, through Podraza, a demandfor recognition and bargaining as statutory bargainingagent. Respondent, which had committed no unfair laborpractices, could have lawfully refused to accede to thatdemand, or done nothing, or filed an RM petition, orawaited the union's petition for certification. Linden Lum-ber Division, Summer and Co., 419 U.S. 301 (1974).Instead, it did three things: (a) it stated, about 6 weeksafter the February 4 union demand for recognition, that itwould "give" the Union the same terms as those whichappeared in the Budget contract (which contained a "rec-ognition" clause): (b) in response to the Union's minimal"must" demands, as read from the National Car Rentalcollective-bargaining agreement, Respondent, through Cer-vantes, said that it "saw no problem," with such recogni-tion: (c) Respondent entered into detailed bargaining ne-gotiations with the Union, appearing to agree on all termsexcept wage rates.On the above facts, I conclude that on or about March22, rather than February 4, Respondent recognized theUnion.'6Recognition can be accomplished other than byexecuting a written recognition agreement. BroadmoorLumber Company, 227 NLRB 1123 (1977). The Cervantes'statement of "seeing no problem" with Hermann's mini-mal request for recognition and union security, alone,constitutes evidence of recognition. When added to suchconduct Cervantes' continual counter offers of the Budgetcontract, which contract included the identical recognitionclause which Hermann demanded in his reading of the Na-tional agreement, the parties, in contractual terms, had ameeting of the minds on "recognition," and, in any event,Cervantes granted voluntary recognitions'7In an'y event,recognition can also be inferred because the parties there-61 I do not find the sariation between allegation and proof misled or inany way prejudiced Respondent in its defenses Its defenses. factual andlegal. were full) litigated and were directed to the conclusion that recogni-tion never occurred rather than that it did not occur. as alleged, on Febru-ary 4. The Contrait Knitter. Inc, 220 NL.RB '58 (1975).17 Here. unlike prior dealings between the ULnion and Podraza. Hermannwas dealing with an agent of Respondent, (ervantes. who had the piower toconfrr. and, in haec verba, did confer recognition on the Union as collective-hlargalining agent tIsi & Son Trl)wiu ., I,1 , 197 NI RB 198.212 DOLLAR RENT-A-CARafter clearly bargained on, and discussed, wage rates.General Counsel correctly argues, and I find, that suchconduct makes nonexecution of a written recognitionagreement "inconsequential," Jem Mfg., Inc., 156 NLRB643, 645, fn. 5 (1966).It is not entirely clear, nor do I find it necessary to dis-cover, on what basis at the March 22 meeting Cervantessaid (1) he saw no problem in recognizing the Union andentered into collective bargaining with the Union, and (2)counteroffered the execution of an agreement inter aliacontaining the same recognition clause offered by theUnion in the National agreement. Where, as here, theCharging Party, in fact, had a card majority on February 4at the time it requested recognition; and thereafter, Re-spondent, on March 22, without questioning the Union'smajority, recognized the Union as the majority representa-tive and commenced unconditional bargaining with theUnion on the merits of the terms of a collective-bargainingagreement, General Counsel proved a primafacie case. Theburden of then going forward to rebut this prima facie caseshifted to Respondent, Jem Mfg., Inc., 156 NLRB 643, toshow that, in some way, the Union was not the majorityrepresentative when it demanded recognition, or that Re-spondent had been misled in agreeing not only that therewas "no problem" in recognizing the Union but in offeringto execute a collective-bargaining agreement one of whoseterms was the recognition of the Union as statutory repre-sentative, or that, on March 22, the Union lost its majoritystatus.It should be noted that Respondent did not attempt toprove that the Union, whatever its majority status on Feb-ruary 4, the date of its request for recognition, was not themajority representative when Respondent granted recogni-tion on March 22 or that it believed on March 22 that theUnion was not the majority representative. Rather, Re-spondent's principal defense with regard to the Union'smajority status was that the Union was not the majorityrepresentative on February 4.Respondent, through Podraza, knew that at least someof its employees had executed union membership cards asearly as the end of January and the beginning of February1977. It is significant, it seems to me, that Respondent didnot demand to see the cards when, on March 22, it con-ferred recognition on and commenced bargaining with theUnion. Here, unlike Moisi & Son Trucking, supra. wherethe Board nevertheless issued a bargaining order on a find-ing of a 8(a)(5) violation, the Union did not refuse to showthe employer its cards; here, on March 22, Respondentfailed to ask for their production, conferred recognition,and entered into bargaining on the merits.'8"s The Board, in Jem .g.. Inc, supra at 645, distinguishing John P Serpa.Inc. 155 NL RB 99 (1965). notes that in Serpa. as here. the Uniomn, on Febru-ary 4. merely spread the authorization cards in front of the Emploser Here.a supervisor, without authority to confer recognition saw. only one-half ofthe signed cards But, here, on March 22, unlike Serpa. as the Board empha-sized in Jnm Mfg. rupra at 645. fn. 6. Respondent (bh (ersantes' statemnientsconcerning "no probleln" in union recognition aind his counteroffers) dem-onstrated that it beliesed the ltimon represented a ma.lorit. conferred rec-ognition. and commenced bargaining. Similarly. the Board's rule an-nounced In 4rrhur Dere,. Sr. Prelidcni. landi l dler ti( (,,, In,. 149NL RB 998, 999 (1972). is noit toi the colntrars There. in holding that Boardelection was the preferred method of resolving questions concerning repre-I agree with General Counsel that it is against the na-tional labor policy to permit Respondent, having recog-nized and bargained with the Union as the majority repre-sentative of the unit employees, to withdraw recognitionand thereafter to allege, by filing its RM petition on May 4,the existence of a question concerning representation, onlybecause Respondent is not satisfied with the substance ofcontractual terms which the Union's bargaining offer en-compassed. Broadmoor Lumber Co., supra.After conferring recognition and engaging in collectivebargaining with the majority representative, Respondent isforbidden under Section 8(a)(5) and (d) of the Act to with-draw recognition and, without more, refuse to bargain.Rather, it is under an obligation to bargain for a reason-able time during which the relationship can be given a fairchance to succeed. Franks Braos. Co. v. N.L.R.B., 321 U.S.102. 705: N.L.R.B. v. Broad Street Hospital and MedicalCenter. 452 F.2d 302, 303 (C.A. 3, 1971); N.L.R.B. v. SanClemente Publishing Corporation; Coastline Publishers, Inc.,408 F 2d 367, 368 (C.A. 9. 1969). Those cases stand for theproposition that a bargaining relationship established byvoluntary recognition, even if oral and never reduced towriting, is irrebutably presumed to continue for a reason-able time. and the effect of such recognition is no differentfrom that achieved as a result of a Board election. N.L.R.B.v. Broad Street Hospital and Medical Center, supra. To holdthat only a Board conducted election is binding for a rea-sonable time would place a premium on the Board con-ducted election and would hinder the use of less formalprocedures that, in certain situations, may be more practi-cal and convenient and more conductive to amicable laborrelations. N. L. R.B. v. San Clemente Publishing Corp., supra;Toltec Metals, Inc., 201 NLRB 952, 954 (1973).Based on the foregoing factual and legal determinations,I reject Respondent's arguments that General Counsel wasrequired to prove that the Union represented a majority atthe time Respondent withdrew recognition and refused tobargain, Jetm Mfg., Inc., supra; Toltec Metals, Inc., supra at955; that the Union never requested bargaining; that Re-spondent did not grant recognition; and that Respondentmay demand an election absent commission of unfair la-bor practices, Snow & Sons, supra.l9CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.sentaion, it expressls excepted cases where the employer's unfair laborpractices foreclosed effective utilization of the election procedures or wherethe parties voluntaril, entered into agreed on methods of settling the ques-tion of the union's majority status. such as a card check, Fred Snow. HaroldSnow- and 7Tom Snowii d h a Sno. & Sons, 134 NLRB 709 (1961), enfd. 308F 2d 687 (C(.A 9. 1962). Here. Respondent relieved the Union of its burdenof demonstrating majorits status and voluntarily conferred recognition. Re-spondent, byh ts conduct. effectisels mooted the problem of the union'smarjorits status which, in fact, it enjowed when it requested recognition.I particularls direct Respondent's attention to the Decision of Adminis-traltie I.as Judge Paul Bisgyer in Irseose Familv Shoe Store, JD-790-77(issued Nosernher 10. 1977) wherein Administrative Law Judge Bisgyerdismnlssed the complaint alleging siolation of Sec 8(a)(5). In that case.where there are surface factual similarities to the instant case, the employ-er's conduct demonstrated that no recognition or bargaining had occurrednoltwithstalndini that the labor organiz.ation was the majority representative.213 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Automotive, Petroleum, and Allied Industries Em-ployees Union, Local 618, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for purposes of collective bargaining with-in the meaning of Section 9(b) of the Act:All employees employed by the Respondent at itsLambert Field, St. Louis County, Missouri, facility,excluding office clerical and professional employees,guards and supervisors as defined in the Act.4. At all times since February 4, 1977, the Union hasbeen and is the exclusive representative of all the employ-ees within said appropriate unit for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5. On March 22, 1977, Respondent recognized and com-menced bargaining with the Union as the exclusive repre-sentative of its employees in the aforesaid appropriate unit.6. By withdrawing recognition of the Union and by fil-ing the petition in Case 14-RM-506 on May 4, 1977, andsince that time refusing to meet and bargain with theUnion as exclusive representative of the employees in theabove-described appropriate unit, Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act, I shall recommend that it be required to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Such affirma-tive action will include the requirement that, upon request,Respondent bargain collectively in good faith with theUnion as the exclusive representative of its employees inthe above appropriate unit and, if an understanding isreached, embody such understanding in a signed agree-ment. I shall also recommend that Respondent be requiredto withdraw the petition filed in Case 14-RM-506.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 20The Respondent, Laclede Cab Company, d/b/a DollarRent-A-Car, St Louis, Missouri, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withAutomotive, Petroleum, and Allied Industries EmployeesUnion, Local 618, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative of itsemployes in the following appropriate unit with respect torates of pay, hours of employment, and other terms andconditions of employment, embodying in a signed agree-ment any understanding reached:All employees employed by Laclede Cab Co., d/b/aDollar Rent-A-Car at its Lambert Field, St. LouisCounty, Missouri, facility, excluding office clericaland professional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with theefforts of the above-named labor organization to bargaincollectively on behalf of the employees in the above-de-scribed unit or interfering, restraining, or coercing said em-ployees.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, meet and bargain with the above-named labor organization, as the exclusive representativeof all of its employees in the appropriate bargaining unitwith respect to wages, rates of pay, hours of employment,and other terms and conditions of employment, and em-body in a signed agreement any understanding reached.(b) Withdraw the petition filed in Case 14-RM-506.(c) Post at its place of business at Lambert Field, St.Louis, Missouri, copies of the attached notice marked "Ap-pendix." 21 Copies of said notice, on forms provided by theRegional Director for Region 14, shall be duly signed byRespondent's representative, posted by Respondent imme-diately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2i In the event that this Order is enforced by a Judgment of a UnitedSlates C'ourt of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."214